DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to applicant’s argument that Levine does not teach to indicate load parameters processing parameters and storage parameters the load parameters indicate data items to be obtained from one or more data stores of a plurality of data stores, the processing parameters indicate one or more operations to be performed on the data items to be loaded from the one or more data stores, the storage parameters indicate one or more database objects in which to store processed data items.  The examiner respectfully disagrees.  Upon further consideration of the reference Levine, the examiner finds that Levine teaches the above cited limitation.
Levin teaches to indicate load parameters processing parameters and storage parameters, the load parameters indicate data items to be obtained from one or more data stores of a plurality of data stores. 
Paragraph [0037] teaches [/services/data/v32.0/asyncQuery?q=select id, oldvalue, newvalue, field from FieldHistoryArchive; "FieldHistoryArchive" is the select from big object].  Note that the field history is one of the data stores that stores the data and the query indicate that the data needs to be selected from that particular field, so 
Levine teaches the processing parameters indicate one or more operations to be performed on the data items to be loaded from the one or more data stores.  Note that Paragraph [0037] teaches ["createdBy" is the cross-store join to the user object].  Note that "createdBy" is the processing parameter and cross join is the operation.  
Levine teaches the storage parameters indicate one or more database objects in which to store processed data items.  Note that paragraph [0033] teaches [the output is the name of a big object holding results and an asynchronous query job identifier (AsyncQueryID) that can be used, for example, to track job status. In one embodiment, the results are piped into a temporary big object with a shape determined by the query].  Note that the temporary big object (storage parameter) which will store the results are indicated by the query.  Also teaches in paragraph [0038] that [In the example result above, "asynchQueryJobId" is the query/job identifier that can be used to track progress. In the example result above, "resultSObjectName" is the name of the big object that will hold the query results].  Therefore, Levine teaches the above cited limitation.

With respect to applicant’s argument that Levine does not teach execution of the DEIS is to cause respective instructions to be generated and based on the indicated load parameters, processing parameters and storage parameters.  The examiner respectfully disagrees. 
 execution of the DEIS is to cause respective instructions to be generated and issued to the one or more  data stores and based on the indicated load parameters, processing parameters and storage parameters ([0034, 0037, 0058; examiner’s note: the queries that are converted into async query instructions (DEIS) are sent to multi-tenant databases; paragraph [0037-0038] teaches that the query is executed according to the parameters such as [0037, oldvalue, newvalue, field from FieldHistoryArchive], the field from is the load parameter; [0037, "createdBy" is the cross-store join to the user object], the createdBy is the cross join (processing) parameter; and [0033, "resultSObjectName" is the name of the big object that will hold the query results]; the big object name is the storage parameter and they are part of the query.

Claim Rejections - 35 USC §103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 2, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Wu et al. (US 2018/0060400).

With respect to claim 1, Levine teaches a computer program to implemented by a database system (fig. 4, the multitenant database system), the computer program comprising a set of instructions operable to: obtain a user-issued query from a user system (fig. 2, 0030, 0033; examiner’s note: the query is the client queries sent to multiple tenant in the system); 
convert the user-issued query into a distributed execution instruction set (DEIS) (0034, fig. 2; examiner’s note: the query is received from the user and it is converted to an async query; 0037; examiner’s note: each async query has its instructions such as selecting, joining, filtering instructions to perform a specific query instruction and the query is distributed to multiple data stores such as it can be sent to relational and non-relational databases, therefore, the async query instruction set is the DEIS as described in [0037]); examiners note: the queries that are converted into async query instructions [DEIS) are sent to multi-tenant databases), to indicate load parameters processing parameters and storage parameters, the load parameters indicate data items to be obtained from one or more data stores of a plurality of data stores ([0037] /services/data/v32.0/asyncQuery?q=select id, oldvalue, newvalue, field from FieldHistoryArchive; "FieldHistoryArchive" is the select from big object; examiner’s note: the field history is the data stores the data is selected from), the processing parameters indicate one or more operations to be performed on the data items to be loaded from the one or more data stores ([0037, "createdBy" is the cross-store join to the user object]; examiner’s note: cross join is the operation and the and the createdBy.first name is the parameter), the storage parameters indicate one or more database objects in which to store processed data items (Paragraph [0033] teaches [the output is the name of a big object holding results and an asynchronous query job identifier (AsyncQueryID) that can be used, for example, to track job status. In one embodiment, the results are piped into a temporary big object with a shape determined by the query].  Note that the temporary big object (storage parameter) which will store the results are indicated by the query.  Also teaches in paragraph [0038] that [In the example result above, "asynchQueryJobId" is the query/job identifier that can be used to track progress. In the example result above, "resultSObjectName" is the name of the big object that will hold the query results].  Therefore, Levine teaches the above cited limitation);
issue the DEIS to a computing service for execution, execution of the DEIS is to cause respective instructions to be generated and issued to the one or more  data stores ([0034, 0037, 0058; examiner’s note: the queries that are converted into async query instructions (DEIS) are sent to multi-tenant databases]) and based on the indicated load parameters, processing parameters and storage parameters (paragraph [0037-0038] teaches the parameters),
and the one or more data stores including at least one data store having a database structure that is different than database structures of other data stores of the one or more  data stores ([0028, 0029, 0030]; examiner’s note: each database has its own format such as relational and non-relational and each database includes their own structure and also the asynchronous query is sent to multi-tenant database which includes multiple database structure, the query is sent to multiple types of databases to find the query results, the query instruction set is the DEIS as described in [0037]);
the status update indicating a status of storage of database objects from the plurality of data stores in a location based on execution of the DEIS (0033, [0038, "asynchQueryJobld" is the query/job identifier that can be used to track progress. In the example result above, "resultSObjectName" is the name of the big object that will hold the query results]; examiner s note: the query results is stored in TesultsObjectName” which is the location the query results are stored and the track progress gives the updates of the status of a query job; moreover, Wu also teaches status information in [0058, 0064]); and 
Levine does not explicitly teach a cloud computing system, according to a database structure of each data store of the one or more data stores; and the status update indicating a status, location specified by the user- issued query and send a second message to the user system indicating the status update.
However, Wu teaches a cloud computing system (0038, a data storage system in a cloud or network computing environment), according to a database structure of each data store of the one or more data stores ([0035, the data stored in another data format may be converted to a different data format as part of a background operation]; examiner’s note: the data is converted to another format according so that the other system can use the data), a status update indicating a status, location specified by the user-issued query ([0051, Request 450 may include a name of the data set (e.g., table), a location of the data set]; 0084; examiners note: the user request includes a particular duster availability to execute the query which is a location specified by the query): second message to the user system indicating the status update (0058; 0084; examiner’s note: the query tracker updates the query status based on the message sent with query status and in response to the availability of the cluster the status is updated). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information. Levine and Wu are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have the ability to update the query status for the system to know the updated status of the query and based on the updated status perform the next action.

With respect to claim 2, Levine and Wu in combination teach the computer program of claim 1, Levine further teaches wherein the set of instructions is operable to: identify an asynchronous (async) query verb within the user-issued query (fig. 2, 3, 4; 0036, 0037, 0038; examiner's note: the query includes the "asyncGuery" which is a verb and the query includes the verb; [0039]; examiner’s note: the query can be performed synchronously and asynchronously, therefore, the asynchronous query includes async instruction which is a verb); and 
convert the user-issued query into the DEIS only when the user-issued query Include the async query verb (0037, 0038, 0039; examiner’s note: performing the async query includes the query instructions ([0037]) i.e. DEIS and sent to data stores). 
	
With respect to claim 27, Levine, Wu in combination teach the computer program of claim 26, Wu teaches wherein execution of the set of instructions is to cause the cloud (0026) Levine teaches computing service to: load the database objects from the corresponding data stores (Paragraph [0037] teaches [/services/data/v32.0/asyncQuery?q=select id, oldvalue, newvalue, field from FieldHistoryArchive; "FieldHistoryArchive" is the select from big object].  Note that the field history is one of the data stores that stores the data and the query indicate that the data needs to be selected from that particular field, so the "FieldHistoryArchive" is the load parameter which indicated from which data stored the data needs to be obtained); 
perform data processing operations on the loaded database objects according to the DEIS, the data processing operations including at least filtering, aggregation, and join operations (Paragraph [0037] teaches ["createdBy" is the cross-store join to the user object].  Note that "createdBy" is the processing parameter and cross join is the operation); 
and store results of the data processing operations in the results set database object (Paragraph [0033] teaches [the output is the name of a big object holding results and an asynchronous query job identifier (AsyncQueryID) that can be used, for example, to track job status. In one embodiment, the results are piped into a temporary big object with a shape determined by the query].  Note that the temporary big object (storage parameter) which will store the results are indicated by the query.  Also teaches in paragraph [0038] that [In the example result above, "asynchQueryJobId" is the query/job identifier that can be used to track progress. In the example result above, "resultSObjectName" is the name of the big object that will hold the query results].  Therefore, Levine teaches the above cited limitation).

Claims 3, 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Wu et al. (US 2018/0060400) and in  view of McPherson et al. (US 2015/0205634). 

With respect to claim 3, Levine and Wu in combination teach the computer program of claim 1, Levine teaches generate an async query job (AQJ) entity in response to receipt of the user-issued query (fig. 2, 0036, 0037; examiner’s note: the user issued query is converted to async query as described in [0037] and each query is an entity) to: generate an async query job (AQJ) entity in response to receipt of the user-issued query (0037; examiners note: each query has a AGJ ID which is a async query job); but do not explicitly teach wherein the set of instructions is operable transition the AGJ entity to a scheduled state prior to conversion of the user issued query into the DEIS; and transition the AGJ entity to a running state to convert the user-issued query into the DEIS. 
However, McPherson teaches transition the AQJ entity to a scheduled state prior to conversion of the user-issued query into the DEIS (fig. 4, 0063; examiner’s note: the job is scheduled for processing first and then when the time comes for the scheduled job then the job will have its instructions to be executed); 
and transition the AQJ entity to a running state to convert the user-issued query into the DEIS (fig, 0063; examiners note: the executing the job is the running state and the query is converted to instructions to execute the query asynchronously). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query. Levine, Wu and McPherson are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have a schedule to execute the queries to in a timely manner.

With respect to claim 4, Levine and Wu in combination teach the computer program of claim 3, Levine teaches wherein the AQJ entity comprises a plurality of AQJ fields (0037; examiner’s note: the AGJ query includes multiple fields such as name field, select ID field) and the plurality of AQJ fields include an AQJ Identifier (ID) of the AQJ entity (0037; examiners note: the AGJ ID) and but do not explicitly teach, a status field, and wherein the set of instructions is operable to: alter the status field to indicate that the AQJ entity is in the scheduled state after the AGJ entity is placed in the schedule state; and alter the status field to indicate that the AGJ entity is in the running state after the AQJ entity is placed in the running state. 
However, McPherson a status field (0037; examiner’s note: the Job status state), and wherein the set of instructions is operable to: alter the status field to indicate that the AQJ entity is in the scheduled state after the AQJ entity is placed in the schedule state (fig. 4, 0067; examiner's note: the job status field is updated each time an action if performed); 
and alter the status field to indicate that the AQJ entity is in the running state after the AQJ entity is placed in the running state (fig. 4; 0040; examiner's note: the job status “in progress” determines that the AQJ is in running state). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query. Levine, Wu and McPherson are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have a schedule to execute the queries to in a timely manner and also to update status of each actions performed by the AQJ to have consistent status. 

With respect to claim 8, Levine, and Wu in combination teach the computer program of claim 4, but do not explicitly teach wherein the set of instructions is operable to: wherein the set of instructions is operable to: alter one or more fields of the plurality of AQJ fields based on the status indicated by the first message; obtain, from the user system, a request for a status of the AQJ entity, the request including the AQJ ID of the AQJ entity; identify a value of the status field of the AQJ entity and values of the altered one or more fields based on the AQJ ID in the request; and generate the second message to include the value of the status field and the values of the altered one or more fields. 
However, McPherson teaches alter one or more fields of the plurality of AQJ fields based on the status indicated by the first message (fig. 3, 4, 0087; examiner’s note: the status fields are updated associated with each job to indicate the status of the job in the queue); 
obtain, from the user system, a request for a status of the AQJ entity, the request including the AQJ ID of the AQJ entity (fig. 3; examiners note: the JobID is sent in the message to the server to find out the status of the job); 
identify a value of the status field of the AQJ entity and values of the altered one or more fields based on the AQJ ID In the request (fig. 3, 4, 0040; examiners note: the status field includes “failed35, “in progress” and these are values); and generate the second message to include the value of the status field and the values of the altered one or more fields (fig. 3, 4; 0040; examiner's note: sending messages with the status update). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches changing format of data altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query. Levine, Wu and McPherson are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have a schedule to execute the queries to in a timely manner and also to update status of each actions performed by the AQJ to have consistent status.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Wu et al. (US 2018/0060400) and in view of McPherson et al. (US 2015/0205634) and in view of Prakash et al. (US 2015/0149501). 

With respect to claim 5, Levine and Wu in combination teach the computer program of claim 4, but do not explicitly teach wherein the set of instructions is operable to: determine whether a maximum number of AQJs in a predetermined time period have been invoked by a user that issued the user-issued query; 
determine whether a maximum number of concurrent AQJs invoked by the user are currently running; transition the AQJ entity into a rejected state when the maximum number of AQJs in the predetermined time period have been invoked by the user or when the maximum number of concurrent AQJs invoked by the user are currently running; and alter the status field to indicate that the AQJ entity is in the rejected state alter the AQJ entity is placed in the rejected state. 
However, McPherson teaches wherein the set of instructions is operable to: determine whether a maximum number of AQJs in a predetermined time period have been invoked by a user that issued the user-issued query (0057, examiner's note: the retry of the job i.e. AQJ query is executed maximum number of times in a predetermined interval); 
transition the AQJ entity into a rejected state when the maximum number of AQJs in the predetermined time period have been Invoked by the user or when the maximum number of concurrent AQJs invoked by the user are currently running (0056, after a maximum number of retries in a certain time period the job is in a failed state which is the rejected state); 
and alter the status field to Indicate that the AQJ entity is in the rejected state after the AQJ entity is placed in the rejected state (0058, examiners note: the failed jobs is the rejected state and the system output the failed job status). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query. Levine, Wu and McPherson are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have a schedule to execute the queries to in a timely manner and also to update status of each actions performed by the AQJ to have consistent status. Levine, Wu in combination do not explicitly teach determine whether a maximum number of concurrent AQJs invoked by the user are currently running. 
However, Prakash teaches determine whether a maximum number of concurrent AQJs Invoked by the user are currently running (0036, examiners note: the system determines maximum concurrent queries value that specifies maximum number of queries that can run concurrently at any time). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query to include Prakash which teaches determining how many queries are running. Levine, Wu and McPherson and Prakash are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have the number of queries to the system that needs to be send for processing to save time.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Wu et al. (US 2018/0060400) and in view of McPherson et al. (US 2015/0205834} and in view of Krishnamurthy et al. (US 2016/0092502). 

With respect to claim 6, Levine and Wu in combination teach the computer program of claim 4, but do not explicitly teach wherein the set of instructions is operable to: determine whether the user-issued query or the DEIS includes any syntax errors; transition the AQJ entity into a failed state when the user-issued query or the DEIS includes any syntax errors; and alter the status field to indicate that the AQJ entity is in the failed state after the AQJ entity is placed in the failed state. 
However, McPherson teaches transition the AQJ entity into a failed state when the user-issued query or the DEIS includes any syntax errors (0040; 0056; examiner’s note: the failed state error, syntax error is taught by Krishnamurthy); and alter the status field to Indicate that the AQJ entity is in the failed state after the AQJ entity Is placed in the failed state (0040, 0058; examiner’s note: the failed status updates). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query. Levine, Wu and McPherson are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have a schedule to execute the queries to in a timely manner and also to update status of each actions performed by the AQJ to have consistent status. 
Levine, Wu and McPherson do not explicitly teach query syntax error. However, Krishnamurthy teaches query syntax error (0027, 0034, 0058; examiner’s note: the query includes syntax error). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query to include Krishnamurthy which teaches syntax error. Levine, Wu and McPherson and Krishnamurthy are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to detect syntax error and to correct them to have a proper query syntax.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Wu et al. (US 2018/0060400) and in view of McPherson et al. (US 2015/0205634) and in view of Baptist et al. (US 2013/0321136). 

With respect to claim 7, Levine, Wu in combination teach the computer program of claim 4, but do not explicitly teach wherein the set of instructions is operable to: determine whether one or more database objects were improperly stored in the location specified by the user-issued query; transition the AQJ entity into a failed state when the result set was improperly stored in the location specified by the user-issued query; and alter the status field to indicate that the AQJ entity is in the failed state after the AQJ entity is placed in the failed state. 
However, McPherson teaches transition the AQJ entity into a failed state when the result set was improperly stored in the location specified by the user-issued query (0040, 0058; examiners note: the failed state of a query and improperly stored data is taught by Baptist, 0304); and 
alter the status field to indicate that the AQJ entity is in the failed state after the AQJ entity is placed in the failed state (0040, 0058; examiners note: the failed state of a query). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches states of an query. 
Levine, Wu and McPherson are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have a schedule to execute the queries to in a timely manner and also to update status of each actions performed by the AQJ to have consistent status. Levine and Wu and McPherson do not in combination teach determine whether one or more database objects were improperly stored in the location specified by the user-issued query. 
However, Baptist teaches determine whether one or more database objects were improperly stored in the location specified by the user-issued query (0304; examiners note: the system determines which data is stored improperly). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query to include Baptist which teaches identifying improperly stored data. Levine, Wu and McPherson and Baptist are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to detect data that are stored improperly to place the data in an appropriate place to find the data faster.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Wu et al. (US 2018/0060400) and in view of Appleton (US 2016/0098472). 

With respect to claim 9, Levine, Wu in combination teach the computer program of claim 1, but do not explicitly teach wherein the DEIS comprises a set of MapReduce (MR) jobs, and wherein, to issue the DEIS to a plurality of data stores, the set of instructions is operable to: issue individual MR jobs of the set of MR jobs to corresponding data stores of the plurality of data stores. 
However, Appleton teaches wherein the DEIS comprises a set of MapReduce PR) jobs (0021,0026; fig. 1, examiner’s note: the SQL queries includes the MapReduce jobs), and wherein, to issue the DEIS to a plurality of data stores (fig. 3, 0033; examiners note: fig. 3, element 304 selects the duster to send the MR jobs and each duster includes data stores as described in [0034], therefore, selecting a cluster is identifying a data store), the set of instructions is operable to: issue individual MR Jobs of the set of MR Jobs to corresponding data stores of the plurality of data stores (fig. 3, 0039; examiners note: fig. 3, element 304 selects the cluster to send the MR jobs and each cluster Includes data stores as described in [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include Appleton which teaches MapReduce jobs. Levine, Wu and Appleton are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have MapReduce to properly send the queries to appropriate data stores. 

Claims 10, 11, 12, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Wu et al. (US 2018/0060400) and in view of McPherson et al. (US 2015/0205634).

With respect to claim 10, Levine teaches an application server of a database system (fig. 4, element 318 is the application server), the application server comprising: a network interface to obtain a first message from a user system (0034; examiner's note: the query request from the client is received, the request is a message), wherein the first message includes a user-issued query invoking asynchronous (async) querying (0033, 0035; examiner’s note: the user can send a query and if the query is long then the query is converted to a asynchronous query which is invoking asynchronous query and the request for executing the query is a message from the system); 
a processor system coupled with the network interface (fig. 4, element 312), the processor system to: generate an async query Job (AOJ) entity in response to the invocation of the async querying (0033, 0037, 0038; examiners note: each query is broken into a async query job entity such as the query is converted to a async query job with a ID and each query is an entity), the AQJ entity comprising a plurality of fields (0037; examiners note: the async query jobs includes multiple fields such as old value, new value, etc), operate a query engine to convert the user-issued query into a distributed execution instruction set (DEIS) (0034, fig. 2; examiner's note: the query is received from the user and it is converted to an async query; 0037; examiners note: each async query has its instructions such as selecting, joining, filtering instructions to perform a specific query instructions and the query is distributed to multiple data stores such as it can be sent to relational and non-relational databases, therefore, the async query converted to query instruction set is the DEIS), and the network Interface Is to: send a second message including the DEIS to a computing service for execution (0036, 0037; examiners note: the query is converted to a asynchronous and the query is executed therefore, the request to convert the query and execute the query includes a message to perform the execution), execution of the DEIS Is to cause individual instructions of the DEIS to he issued to a plurality of data stores (0028, 0029, 0030, examiner's note: each database has its own format such as relational and non-relational and each database includes their own structure and also the asynchronous query is sent to multi-tenant database which includes multiple database structure, the query is sent to multiple types of databases to find the query results, the query instruction set is the DEIS as described in [0037]), and the status indicating storage of obtained database objects in a location (0033, 0038; examiners note: the query results is stored in ;ResultsObjectName which is the location the query results are saved, the storage of the results in the location is a status). 
Levine does not explicitly teach insert an AQJ identifier (ID) of the AQJ entity into a AQJ queue and into an AQJ ID field of the plurality of fields; a cloud computing service for execution according to a database structure of each data store of the plurality of data stores; alter a status field of the plurality of fields based on a status of the AQJ entity; location specified by the user-issued query; and the processor system is to alter the status field or one or more other fields of the plurality of fields based on the status indicated by the third message.
However, Wu teaches a cloud computing service for execution (0036, a data storage system in a cloud or network computing environment); 
according to a database structure of each data store of the plurality of data stores (0035, the data stored in another data format may be converted to a different data format as part of a background operation]; examiner’s note: the data is converted to another format according to the system); 
alter a status field of the plurality of fields based on a status of the AQJ entity (0058; examiner’s note: the query tracker updates the query status based on the message sent with query status and AQJ entity is taught by Levine in [0033, 0037]); and obtain a third message indicating a status of execution of the individual instructions (0046, 0048; examiner’s note: the query tracker tracks the query status and [0055, 0064] teaches the sending of message that the duster is available in the resource or not), location specified by the user-issued query (0064; examiner’s note: the user request includes a particular duster which is a location specified by the query); 
the processor system is to alter the status field or one or more other fields of the plurality of fields based on the status indicated by the third message (0058; 0064; examiner’s note: the query tracker updates the query status based on the message sent with query status and in response to the availability of the cluster the status is updated). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information. Levine, and Wu are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have the ability to update the query status for the system to know the updated status of the query and based on the updated status perform the next action. 
Levine, and Wu in combination do not explicitly teach insert an AQJ identifier (ID) of the AQJ entity into a AQJ queue and into an AQJ ID field of the plurality of fields. 
However, McPherson teaches insert an AQJ identifier (ID) of the AQJ entity into a AQJ queue and into an AQJ ID field of the plurality of fields (0047; examiner’s note: the job ID in inserted into a field related to the job; 0057, fig. 4; examiner’s note: the queue includes jobs and each job has its associated ID).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query. Levine, Wu and McPherson are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have a schedule to execute the queries to in a timely manner and also to update status of each actions performed by the AQJ to have consistent status.

With respect to claim 11, Levine, Wu and McPherson combination teach the database system of claim 10, Levine teaches wherein the processor system is to: identify async query verb within the user-issued query that invokes the async querying (fig. 2, 3, 4; 0036, 0037, 0038; examiner’s note: the query includes the “asyncQuery” which is a verb and the query includes the verb; [0039]; examiners note: the query can be performed synchronously and asynchronously, therefore, the asynchronous query includes the async verb); 
and convert the user-issued query into the DEIS only when the user-issued query include the async query verb (0037, 0038, 0039; examiners note: performing the async query includes the query instructions i.e. DEIS and sent to data stores). 
With respect to claim 12, Levine, Wu in combination teach the database system of claim 10, but do not explicitly teach wherein the processor system is to: transition the AGJ entity to a scheduled state in response to receipt of the user issued query insert a first value into the status field to indicate that the AGJ entity is in the scheduled state after the AGJ entity is placed in the schedule state; transition the AQJ entity to a running state to convert the user-issued query into the DEIS; insert a second value Into the status field to indicate that the AGJ entity is in the scheduled state after the AGJ entity is placed in the schedule state. 
However, McPherson teaches wherein the processor system is to: transition the AQJ entity to a scheduled state in response to receipt of the user-issued query (fig. 4, 0083; examiner’s note: the job is scheduled for processing first and then when the time comes for the scheduled job then the job will have its instructions to be executed); 
insert a first value into the status field to indicate that the AQJ entity Is Ins the scheduled state after the AQJ entity is placed in the schedule state (fig. 4. 0087; examiners note: the job status field is updated); 
transition the AQJ entity to a running state to convert the user-issued query into the DEIS (fig, 0063; examiner’s note: the executing the job is the running state and the query is converted to instructions to execute the query asynchronously); insert a second value into the status field to indicate that the AGJ entity is 0040; examiner’s note: the job status “in progress” determines that the AGJ is in running state). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query.  Levine, Wu and McPherson are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to schedule the jobs to execute the jobs in an organized way. 

With respect to claim 22, Levine, and Wu in combination teach the database system of claim 10, but do not explicitly teach wherein the processor system is to: determine whether a governor limit has been met based on invocation of the async querying; and insert a fourth value into the status field to indicate that the AQJ entity is in a rejected state when the governor limit has been met. 
However, McPherson teaches determine whether a governor limit has been met based on invocation of the async querying (0056; examiners note: determining that the queue is lull with the job, the queue limit is the governor limit); 
and insert a fourth value into the status field to indicate that the AQJ entity is in a rejected state when the governor limit has been met (0056; examiners note: the failed state occurs when the queue is full). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query. Levine, WEISSMAN, Wu and McPherson are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to schedule the jobs to execute the jobs in an organized way.

With respect to claim 23, Levine, and Wu in combination teach the database system of claim 10, but do not explicitly the processor system is to generate a fourth message including a value of the status field and values of the one or more other fields, and the network interface is to send the fourth message to the user system. 
However, McPherson teaches the processor system is to generate a fourth message including a value of the status field and values of the one or more other fields, and the network Interface Is to send the fourth message to the user system (fig. 3, 4, 0040, 0058; examiners note: the system sends the jobID status to the user system). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query. Levine, Wu and McPherson are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to schedule the jobs to execute the jobs in an organized way.

With respect to claim 24, Levine, and Wu in combination teach 24. the database system of claim 23, but do not explicitly teach wherein: the network interface is to obtain a fifth message from the user system, the fifth message indicating the AQJ ID and a request for a status of the AQJ entity, and the processor system is to generate the fourth message In response to receipt of the fifth message. 
However, McPherson teaches the network Interface Is to obtain a fifth message from the user system, the fifth message indicating the AQJ ID and a request for a status of the AQJ entity (fig, 3, 4, 0040; 0058; examiner’s note: a message is sent and the status value is updated after each execution), and the processor system is to generate the fourth message in response to receipt of the fifth message (fig. 3, 4, 0040; 0056; examiners note: a message is sent and the status value is updated after each execution). I
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query. Levine, Wu and McPherson are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to schedule the jobs to execute the jobs in an organized way.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Wu et al. (US 2018/0060400) and in view of McPherson et al. (US 2015/0205634) and in view of Krishnamurthy et al. (US 2016/0092502). 

With respect to claim 13, Levine and Wu in combination teach the database system of claim 10, but do not explicitly teach wherein the processor system is to: identify job level errors during conversion of the user-issued query into the DEIS; identify job level errors or record level errors from the third message; and insert a third value into the status field to indicate that the AQJ entity is in a failed state when job level errors occur during the conversion or when the third message indicates job level errors or record level errors.
However, McPherson teaches identify job level errors or record level errors from the third message (0040, 0058; examiners note: the message includes failed state); and insert a third value into the status field to indicate that the AQJ entity is in a failed state when Job level errors occur during the conversion or when the third message indicates job level errors or record level errors (0040, 0055, 0058; examiner’s note: the message includes failed state). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query. 
Levine, Wu and McPherson are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have a schedule to execute the queries to in a timely manner and also to update status of each actions performed by the AQJ to have consistent status. 
Levine, Wu and McPherson do not explicitly teach wherein the processor system is to: 
identify job level errors during conversion of the user-issued query into the DEIS. 
However, Krishnamurthy teaches identify job level errors during conversion of the user issued query into the DEIS (0058, fig. 7; examiner’s note: the syntax error is identified and corrected when the query is converted to an instruction to perform the query job). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query to include Krishnamurthy which teaches syntax error. Levine, Wu and McPherson and Krishnamurthy are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to detect error and to correct them to have a proper query to find results faster. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Wu et al. (US 2018/0060400) and in view of McPherson et al. (US 2015/0205634) and in view of DIRAC et al. (US 2015/0379430). 

With respect to claim 21, Levine, Wu, McPherson and in combination teach the database system of claim 13, McPherson further teaches Job level errors (0056, the error), record level error (0040, the failed queries) but do not explicitly teach wherein the processor system is to: input, into a hash function, the identified job level errors that occurred to the conversion, the job level errors from the third message, and the record level errors from the third message; identify a sample of errors based on an output of the hash function; and generate the third value to Include the sample of similar errors. DIRC teaches wherein the processor system Is to: input, into a hash function, the identified job level errors that occurred to the conversion, the job level errors from the third message, and the record level errors from the third message (0350, examiners note: the training datasets are inputted into the hash functions and the functions predict the duplicates which is the sample error); 
identify a sample of errors based output of the hash function (0350, examiner’s note: the training datasets are inputted into the hash functions and the functions predict the duplicates which is the sample error); 
and generate the third value to include the sample of similar errors (0351, examiner’s note: the probability of the rate of the duplicates, the rate is a value). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query to include DIRAC which teaches hash functions sample errors. Levine, Wu and McPherson and DIRAC are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to detect error and to correct them to have a proper query to find results faster.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Wu et al. (US 2018/0060400) and in view of McPherson et al. (US 2015/0205634) and in view of Arponen et al. (US 2008/0281787). 

With respect to claim 25, Levine, Wu and McPherson in combination teach the database system of claim 23, but do not explicitly teach wherein: the network interface is to obtain a sixth message from the user system, the sixth message indicating the AQJ ID and a request to terminate the AQJ entity, and the processor system is to: terminate the AQJ entity, insert a fifth value into the status field to indicate that the AQJ entity has been terminated, and generate the fourth message in response to receipt of the sixth message. 
However, Arponen teaches the network interface is to obtain a sixth message from the user system, the sixth message indicating the AQJ ID and a request to terminate the AQJ entity has been terminated, and generate the fourth message in response to receipt of the sixth message (0082, examiners note: the query status field indicates the query status such as query is terminated, and McPherson teaches AQJ and also status field in [0040, 0067]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Wu which teaches altering the query status based on messages received with query status information to include McPherson which teaches scheduling an asynchronous query to include Arponen which teaches terminating a query. Levine, Wu and McPherson and Arponen are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to terminate a query if not needed to save time.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of and in view of Wu (US 2018/0060400) and in view of Appleton (US 2016/0098472).

With respect to claim 26, Levine teaches a computer program to be stored by one or more non-transitory computer-readable storage media of a cloud computing service (WEISSMAN: 0028; examiner’s note: the cloud computing system), the computer program comprising a set of Instructions, which when executed by one or more processors of the cloud computing service (Levine: 0037; the instructions to execute the query), is to cause the cloud computing service to: obtain a distributed execution instruction set (DEIS) from a database system (0034, 0037, 0058; examiners note: the queries that are converted into async query instructions are sent to multi-tenant databases), the DEIS comprising a set of MapReduce (MR) jobs, the DEIS being based on a user-issued query in a query language that is different from a language of the DEIS (fig. 2, 0030, 0037; examiners note: the initial query is in a different language and query is converted to asynchronous query instructions which is different than the initial query), and the DEIS Indicating a results set database object in which to store results of processing the user-issued query (0033, 0038; examiner’s note: the query results is stored in “resultsObjectName” which is the location the query results are saved, therefore, the storage of the results in the location is a status);
the plurality of data stores include at least one data store having a database structure that is different than database structures of other data stores of the plurality of data stores (0028, 0029, 0030, examiner’s note: each database has its own format such as relational and non-relational and each database includes their own structure and also the asynchronous query is sent to multi-tenant database which includes multiple database structure, the query is sent to multiple types of databases to find the query results, the query instruction set is the DEIS as described in [0037); 
store the obtained database objects in the results set database object (0033, 0038; examiner’s note: the query results is stored in “resultsObjectName” which is the location the query results are saved, therefore, the storage of the results in the location is a status).
 Levine and does not explicitly teach could computing; identity data stores corresponding to individual MR jobs of the set of MR jobs, execute the individual MR jobs according to a database structure of the identified data stores to obtain database objects from the corresponding data stores. 
However, Appleton teaches identify data stores corresponding to individual MR jobs of the set of MR jobs (fig. 3, 0039; examiners note: fig. 3, element 304 selects the cluster to send the MR jobs and each cluster includes data stores as described in [0034], therefore, selecting a cluster is identifying a data store), execute the individual MR jobs (fig. 3, 0039; examiner's note: the MR job is executed). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Jacob which teaches rewriting queries according to the database structure to include Wu which teaches altering the query status based on messages received with query status information to include Appleton which teaches MapReduce jobs. Levine, Wu and Appleton are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have MapReduce to properly send the queries to appropriate data stores. It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Appleton which teaches MapReduce jobs to include Appleton which teaches sending queries according to database format. Levine, Appleton are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have MapReduce to properly send the queries to appropriate data stores. Levine and Appleton does not explicitly teach cloud computing system, according to a database structure of the identified data stores to obtain database objects from the corresponding data stores. 
However, Wu teaches cloud computing system (0036, a data storage system in a cloud or network computing environment), according to a database structure of the identified data stores to obtain database objects from the corresponding data stores ([0035, the data stored in another data format may be converted to a different data format as part of a background operation]; examiner’s note: the data is converted to another format according to the system). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Levine’s invention which teaches AQJ query instruction set to include Appleton which teaches MapReduce jobs to include Wu which teaches sending queries according to database format. Levine, Appleton and Wu are in the same field of invention because all of them teach query processing. One would have been motivated to make this modification because it provides predictable results to have the ability to send queries according to the database format to retrieve results faster.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159